     Case 1:18-cv-01745-DAD-SAB Document 73 Filed 10/06/20 Page 1 of 1

 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT FOR THE
 6                                    EASTERN DISTRICT OF CALIFORNIA

 7

 8    DUSTIN ROBERT GRAN,                            1:18-cv-01745-DAD-SAB-HC

 9                   Petitioner,
                                                     ORDER GRANTING PETITIONER’S
10            v.                                     REQUEST TO SEAL DOCUMENT

11    JOSIE GASTELO,

12                  Respondent.

13
              Before the Court is Petitioner’s notice of request and request to file under seal Petitioner’s
14
     Opposition to Respondent’s Counter-Motion to Dismiss. (ECF No. 72). Respondent has not
15
     opposed Petitioner’s request to seal and the time for doing so has passed. See Local Rule 141(c).
16
              Accordingly, for good cause shown, IT IS HEREBY ORDERED that:
17
        1. Petitioner’s request to seal is GRANTED; and
18
        2. The Clerk of Court is DIRECTED to file under seal Petitioner’s Opposition to Respondent’s
19
              Counter-Motion to Dismiss.
20
21
     IT IS SO ORDERED.
22
     Dated:        October 6, 2020
23                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
